DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 05/23/2019. Claims 1-16 are presently pending and are presented for examination.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds the 150 words length limitation.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et. al. (U.S Patent No. 8,954,235 B2).
Regarding claim 1
Lee discloses “A steering device comprising: an automatic steering controller configured to generate automatic steering information corresponding to at least one of steering torque information or steering angle information used for controlling a vehicle travelling in an automatic steering mode;” (See Lee Fig. 4).
Lee discloses “a driver steering information detector configured to detect driver steering information generated according to a steering wheel operation of the driver;” (See Lee Col. 5, L. 60-66 “In one embodiment of the present invention, vehicle 10 may include one or more devices or sensors to measure vehicle steering measurements, vehicle steering conditions, vehicle steering parameters, vehicle dynamics, driver input, or other vehicle related conditions or measurements.”).
Lee discloses “and an automatic steering mode deactivator configured to determine whether of the deactivation of the automatic steering mode based on the driver steering information” (See Lee Col. 12, L. 24-28 “Thus, if the evaluated vehicle dynamic conditions indicate the operator of the vehicle (e.g., the driver) is overriding the autonomous driving application, the autonomous driving application (e.g., adaptive lane centering system) may be deactivated.”).
Lee discloses “and the difference value between the driver steering information and the automatic steering information if the driver steering information is detected during the automatic steering mode, and to deactivate the automatic steering mode if the deactivation of the automatic steering mode is determined.” (See Lee Col. 12, L. 10-
Regarding claim 12
Lee discloses “A steering control method comprising: generating automatic steering information corresponding to at least one of steering torque information or steering angle information used for controlling a vehicle travelling in an automatic steering mode;” (See Lee Fig. 4).
Lee discloses “detecting driver steering information generated according to a steering wheel operation of the driver;
Lee discloses “and determining whether the deactivation of the automatic steering mode based on the driver steering information” (See Lee Col. 12, L. 24-28 “Thus, if the evaluated vehicle dynamic conditions indicate the operator of the vehicle (e.g., the driver) is overriding the autonomous driving application, the autonomous driving application (e.g., adaptive lane centering system) may be deactivated.”).
Lee discloses “and the difference value between the driver steering information and the automatic steering information if the driver steering information is detected during the automatic steering mode, and deactivating the automatic steering mode if the deactivation of the automatic steering mode is determined.” (See Lee Col. 12, L. 10-24 “According to some embodiments of the present invention, both the difference between steering torque expected, .tau..sub.expected, and steering torque measured, .tau..sub.meas, and the difference between steering angle expected, .delta..sub.expected, and steering angle measured, .delta..sub.meas, may be calculated by system 100. If the difference, absolute value of the difference, or magnitude of the difference between steering torque expected, .tau..sub.expected, and steering torque measured, .tau..sub.meas, is greater than threshold torque, .tau..sub.thresh, and the difference, absolute value of the difference, or magnitude of the difference between steering angle expected, .delta..sub.expected, and steering angle measured, .delta..sub.meas, is greater than threshold angle, .delta..sub.thresh, vehicle automated steering control system 90 may be disengaged and steering control may be fully or partially relinquished to the driver, as depicted by block 420.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et. al. (U.S Patent No. 8,954,235 B2) in view of Wilhelm et. al. (U.S Publication No. 2017/0183032) in further view of Moreillon et. al. (U.S Publication No. 2019/0009816).
Regarding claim 2
Lee discloses the steering device of claim 1, and Lee modified by Wilhelm discloses all of the elements of the current invention as stated above and further discloses: “The steering device of claim 1, wherein the driver steering information includes driver steering torque information generated according to the steering wheel operation of the driver,” (See Lee Col. 8, L. 5-10 “Torque sensor 80 may measure torque applied to vehicle steering system, .tau..sub.meas. Torque applied to vehicle steering system or torque measured, .tau..sub.meas, may, for example, be applied to the steering wheel 82, steering column 84, vehicle axle or another portion of the vehicle steering system or apparatus.”); “wherein the automatic steering mode deactivator deactivates the automatic steering mode if the driver steering torque information is equal to or greater than a reference torque,” (See Lee Col. 4, L. 50-54 “If the absolute value of the difference between measured steering torque and the expected steering torque is greater than a predetermined threshold torque value, then an automated and the holding time at which the driver steering torque information is maintained at the reference torque or more is equal to or longer more than a reference time determined based on the difference value.” (See Wilhelm [0104] “When the absolute value of the driver torque Tsw′ becomes more than the threshold α before the time counter value hod_timer reaches a predetermined hands-off determination threshold β (>0) in the hands-on state (ST2) with the driver torque equal to or less than the threshold, the hands-on/off determination unit 53 determines that the steering wheel operation state has become the hands-on state (ST1) with the driver torque more than the threshold, and sets the time counter value hod_timer to zero.).
Lee and Wilhelm are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee to incorporate the teachings of Wilhelm and provide a method of detecting hands-off steering at a reference torque. Doing so provides one of a plurality of options well known in the art for transitioning control of an autonomous mode to a manual mode during a steering override event. 
Regarding claim 3
Lee modified by Wilhelm discloses the steering device of claim 2, wherein Lee modified discloses all of the elements of the current invention as stated above and further discloses: “The steering device of claim 2, wherein the reference torque is determined as a reference value corresponding to a specific level among reference values corresponding to a plurality of levels set according to a steering wheel on/off detection method (HOD) .” (See Wilhelm [0097] “In the hands-on state (ST1) with the 
Lee and Wilhelm are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee to incorporate the teachings of Wilhelm and provide a method of detecting hands-off steering at a reference torque. Doing so provides one of a plurality of options well known in the art for transitioning control of an autonomous mode to a manual mode during a steering override event.
Regarding claim 4
Lee modified by Wilhelm discloses the steering device of claim 2, wherein Lee modified discloses all of the elements of the current invention as stated above and further discloses: “The steering device of claim 2, wherein the reference time decreases as the difference value increases, and increases as the difference value decreases.”. (BRI: As the absolute values of the differences between the automated steering system info and operator info increase, the time threshold to deactivate automated steering decreases. See Wilhelm [0104] “When the absolute value of the driver torque Tsw′ becomes more than the threshold α before the time counter value hod_timer reaches a predetermined hands-off determination threshold β (>0) in the hands-on state (ST2) with the driver torque equal to or less than the threshold, the hands-on/off determination unit 53 determines that the steering wheel operation state has become the hands-on state (ST1) with the driver torque more than the threshold, and sets the time counter value hod_timer to zero.”).
Lee and Wilhelm are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the 
Regarding claim 5
Lee modified by Wilhelm discloses the steering device of claim 2, wherein Lee modified discloses all of the elements of the current invention as stated above and: “The steering device of claim 2, wherein the automatic steering mode deactivator determines a weight corresponding to the difference value, determines a second reference time by reflecting the weight corresponding to the changed difference value to a preset first reference time if the difference value is changed,” (See Wilhelm [0102] “When the absolute value of the driver torque Tsw′ is more than the threshold α at the time of start of computation, the hands-on/off determination unit 53 determines that the steering wheel operation state is the hands-on state (ST1) with the driver torque more than the threshold. The hands-on/off determination unit 53 sets an output signal (out) to one, and sets a time counter value hod_timer to zero.” Assigning a weight to the manual and automatic torque values, is the same as assigning a time threshold to transfer control of the vehicle from automatic to manual when it is detected that the manual (HOD) steering torque exceeds the automatic steering torque). “and determines whether to deactivate the automatic steering mode by comparing the holding time with the second reference time.” (See Wilhelm [0112] “The hands-on/off determination result can be utilized for mode switching control in a vehicle that has an automatic operation mode and a manual operation mode as operation modes, such as switching to the manual 
Lee and Wilhelm are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Lee to incorporate the teachings of Wilhelm and provide a method of detecting hands-off steering with the weighted magnitude of the difference of operator and autonomous steering torques at different intervals for some predetermined time threshold. Doing so provides an option known in the art for more comfortable transitioning of control of an autonomous driving mode to a manual driving mode during a steering override event. 
Regarding claim 6
The combination of Lee and Wilhelm disclose the steering device of claim 5, wherein Lee further modified by Wilhelm discloses all of the elements of the current invention as stated above and: “The steering device of claim 5, wherein the first reference time is a value set based on when the magnitude of a driver steering torque is equal to the magnitude of a steering torque,” (See Wilhelm [0098] “In the hands-on state (ST2) with the driver torque equal to or less than the threshold, the absolute value of the driver torque Tsw′ is equal to or less than the threshold α.”).; & “wherein the automatic steering mode deactivator determines whether to deactivate the automatic steering mode based on the second reference time to which the weight of 0 to 1 is reflected to the first reference time in the case that the difference value increases.” (See Wilhelm [0102] “When the absolute value of the driver torque Tsw′ is more than the threshold α at the time of start of computation, the hands-on/off determination unit 53 
Lee and Wilhelm are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Lee to incorporate the teachings of Wilhelm and provide a method of detecting hands-off steering with the weighted magnitude of the difference of operator and autonomous steering torques at different intervals for some predetermined time threshold. Doing so provides an option known in the art for more comfortable transitioning of control of an autonomous driving mode to a manual driving mode during a steering override event. 
Regarding claim 7
The combination of Lee and Wilhelm disclose the steering device of claim 6, wherein Lee further modified by Wilhelm discloses all of the elements of the current invention as stated above and: “The steering device of claim 6, wherein the second reference time is equal to or greater than a third reference time reduced by a predetermined value from the first reference time, and is equal to or less than the first reference time.” (See Wilhelm [0104] “When the absolute value of the driver torque Tsw′ becomes more than the threshold α before the time counter value hod_timer reaches a predetermined hands-off determination threshold β (>0) in the hands-on 
Lee and Wilhelm are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Lee to incorporate the teachings of Wilhelm and provide a method of detecting hands-off steering with the weighted magnitude of the difference of operator and autonomous steering torques at different intervals for some predetermined time threshold. Doing so provides an option known in the art for more comfortable transitioning of control of an autonomous driving mode to a manual driving mode during a steering override event. 
Regarding claim 8
Lee modified by Wilhelm discloses the steering device of claim 2, wherein Lee modified discloses all of the elements of the current invention as stated above and further discloses: “The steering device of claim 2, wherein the reference time is determined as a first time value corresponding to a first threshold value if the difference value is equal to or less than the first threshold value, and is determined as a second time value corresponding to a second threshold value if the difference value is equal to or greater than the second threshold value.” (See Wilhelm [0104] “When the absolute value of the driver torque Tsw′ becomes more than the threshold α before the time counter value hod_timer reaches a predetermined hands-off determination threshold β (>0) in the hands-on state (ST2) with the driver torque equal to or less than the threshold, the hands-on/off determination unit 53 determines that the steering wheel operation state has become the hands-on state (ST1) with the driver torque more than the threshold, and sets the time counter value hod_timer to zero.” Wilhelm discloses state “ST1” as the state when “hands-on state larger than a threshold” and “ST2” as the state when “hands-on state equal to or less than a threshold” the equivalent of a first reference time as in these states the driver torque corresponds to a time threshold for maintaining a torque for a HOD period (β)).
Lee and Wilhelm are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee to incorporate the teachings of Wilhelm and provide a method of detecting hands-off steering with the magnitude of the difference of operator and autonomous steering torques at different intervals for some predetermined time threshold. Doing so provides an option known in the art for more comfortable transitioning of control of an autonomous driving mode to a manual driving mode during a steering override event. 
Regarding claim 9
Lee modified by Wilhelm discloses the steering device of claim 2, wherein Lee further modified by Moreillon discloses all of the elements of the current invention as stated above and further discloses: “The steering device of claim 2, wherein the automatic steering mode deactivator decreases the automatic steering information for a predetermined deactivation time after the reference time when determining to deactivate the automatic steering mode.” (See Moreillon [0018] “Accordingly, it is possible to seamlessly perform the transition between the manual steering control and the automatic steering control, and therefore, it is possible to reduce an uncomfortable feeling of the driver.”).
Lee and Moreillon are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee to incorporate the teachings of Moreillon and provide a method of gradual or seamlessly transitioning of control to an operator. Doing so provides an option known in the art for more comfortable transitioning of control of an autonomous driving mode to a manual driving mode during a steering override event. 
Regarding claim 10
Lee modified discloses the steering device of claim 9, wherein Lee modified by Moreillon discloses all of the elements of the current invention as stated above and further discloses:  “The steering device of claim 9, wherein the automatic steering information is ramped down during the deactivation time.” (See Moreillon [0018] “Accordingly, it is possible to seamlessly perform the transition between the manual steering control and the automatic steering control, and therefore, it is possible to reduce an uncomfortable feeling of the driver.”).
Lee and Moreillon are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee to incorporate the teachings of 
Regarding claim 11
Lee discloses the steering device of claim 1, and Lee modified by Wilhelm discloses all of the elements of the current invention as stated above and further discloses: “The steering device of claim 1, wherein the automatic steering mode deactivator deactivates the automatic steering mode if the driver steering information is maintained for a predetermined reference time or longer,” (See Wilhelm [0104] “When the absolute value of the driver torque Tsw′ becomes more than the threshold α before the time counter value hod_timer reaches a predetermined hands-off determination threshold β (>0) in the hands-on state (ST2) with the driver torque equal to or less than the threshold, the hands-on/off determination unit 53 determines that the steering wheel operation state has become the hands-on state (ST1) with the driver torque more than the threshold, and sets the time counter value hod_timer to zero.); & “wherein the reference time in the case that the sign of the driver steering information is equal to the sign of the automatic steering information is longer than the reference time in the case that the sign of the driver steering information is opposite to the sign of the automatic steering information.” (BRI: If the magnitude of the differences between the automated steering system info and operator info are equal, the time threshold to deactivate automated steering is higher. See Wilhelm [0103] “When the absolute value of the driver torque Tsw′ becomes equal to or less than the threshold α in the hands-on state (ST1) with the driver torque more than the threshold, the hands-on/off determination 
Lee and Wilhelm are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee to incorporate the teachings of Wilhelm and provide a method of detecting hands-off steering for some predetermined time threshold. Doing so provides an option known in the art for more comfortable transitioning of control of an autonomous driving mode to a manual driving mode during a steering override event. 
Regarding claim 13
Lee modified by Wilhelm discloses the steering device of claim 12, wherein Lee modified discloses all of the elements of the current invention as stated above and further discloses: “The steering control method of claim 12, wherein the driver steering information includes driver steering torque information generated according to the steering wheel operation of the driver,” (See Lee Col. 8, L. 5-10 “Torque sensor 80 may measure torque applied to vehicle steering system, .tau..sub.meas. Torque applied to vehicle steering system or torque measured, .tau..sub.meas, may, for example, be applied to the steering wheel 82, steering column 84, vehicle axle or another portion of the vehicle steering system or apparatus.”); “wherein deactivating the automatic steering mode if the driver steering torque information is equal to or greater than a reference torque,” (See Lee Col. 4, L. 50-54 “If the absolute value of the difference between measured steering torque and the expected steering torque is greater than a predetermined threshold torque value, then an automated steering control system may be disengaged.”); & “and the holding time at which the driver steering torque information is maintained at the reference torque or more is equal to or longer more than a reference time determined based on the difference value.” (See Wilhelm [0104] “When the absolute value of the driver torque Tsw′ becomes more than the threshold α before the time counter value hod_timer reaches a predetermined hands-off determination threshold β (>0) in the hands-on state (ST2) with the driver torque equal to or less than the threshold, the hands-on/off determination unit 53 determines that the steering wheel operation state has become the hands-on state (ST1) with the driver torque more than the threshold, and sets the time counter value hod_timer to zero.).
Lee and Wilhelm are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee to incorporate the teachings of Wilhelm and provide a method of detecting hands-off steering at a reference torque. Doing so provides one of a plurality of options well known in the art for transitioning control of an autonomous mode to a manual mode during a steering override event. 
Regarding claim 14
Lee modified by Wilhelm discloses the steering device of claim 13, wherein Lee modified discloses all of the elements of the current invention as stated above and further discloses: “The steering control method of claim 13, wherein the reference time decreases as the difference value increases, and increases as the difference value decreases.” (BRI: As the absolute values of the differences between the automated steering system info and operator info increase, the time threshold to deactivate automated steering decreases. See Wilhelm [0104] “When the absolute value of the driver torque Tsw′ becomes more than the threshold α before the time counter value hod_timer reaches a predetermined hands-off determination threshold β (>0) in the hands-on state (ST2) with the driver torque equal to or less than the threshold, the hands-on/off determination unit 53 determines that the steering wheel operation state has become the hands-on state (ST1) with the driver torque more than the threshold, and sets the time counter value hod_timer to zero.”).
Lee and Wilhelm are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee to incorporate the teachings of Wilhelm and provide a method of detecting hands-off steering for some predetermined time threshold. Doing so provides an option known in the art for more comfortable transitioning of control of an autonomous driving mode to a manual driving mode during a steering override event. 
Regarding claim 15
Lee modified by Wilhelm discloses the steering device of claim 13, wherein Lee modified by Wilhelm further discloses: “The steering control method of claim 13, wherein deactivating the automatic steering mode comprises:  determining a weight corresponding to the difference value,” (See Lee Col. 4, L. 59-66 “In one embodiment of the present invention, an automated steering override detection system may disengage an automated steering control system if the absolute value of the difference between measured steering angle and the expected steering angle is greater than a and determining whether to deactivate the automatic steering mode by comparing the holding time with the second reference time.” (See Wilhelm [0112] “The hands-on/off determination result can be utilized for mode switching control in a vehicle that has an automatic operation mode and a manual operation mode as operation modes, such as switching to the manual operation mode after confirming that the hands-on state has been established when switching is made from the automatic operation mode to the manual operation mode, for example.”) “determining a second reference time by reflecting the weight corresponding to the changed difference value to a preset first reference time if the difference value is changed,” (See Wilhelm [0102] “When the absolute value of the driver torque Tsw′ is more than the threshold α at the time of start of computation, the hands-on/off determination unit 53 determines that the steering wheel operation state is the hands-on state (ST1) with the driver torque more than the threshold. The hands-on/off determination unit 53 sets an output signal (out) to one, and sets a time counter value hod_timer to zero.” Assigning a weight to the manual and automatic torque values, is the same as assigning a time threshold to transfer control of the vehicle from automatic to manual when it is detected that the manual (HOD) steering torque exceeds the automatic steering torque).
Lee and Wilhelm are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to further modify Lee to incorporate the teachings of Wilhelm and provide a method of detecting hands-off steering with the weighted 
Regarding claim 16
Lee modified by Wilhelm discloses the steering device of claim 15, wherein Lee modified by Wilhelm further discloses: “The steering control method of claim 15, wherein the first reference time is a value set based on when the magnitude of a driver steering torque is equal to the magnitude of a steering torque,” (See Wilhelm [0098] “In the hands-on state (ST2) with the driver torque equal to or less than the threshold, the absolute value of the driver torque Tsw′ is equal to or less than the threshold α.”).; & “wherein deactivating the automatic steering mode comprises determining whether to deactivate the automatic steering mode based on the second reference time to which the weight of 0 to 1 is reflected to the first reference time in the case that the difference value increases.
Lee and Wilhelm are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee to incorporate the teachings of Wilhelm and provide a method of detecting hands-off steering with the weighted magnitude of the difference of operator and autonomous steering torques at different intervals for some predetermined time threshold. Doing so provides an option known in the art for more comfortable transitioning of control of an autonomous driving mode to a manual driving mode during a steering override event.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miccinilli et. al. (U.S Publication No. 2019/0092380) discloses an automotive steering torque override control system. Moreillon et. al. (U.S Publication No. 2018/0178834) discloses a steering control device with weighted automated and manual torque values. Hirate et. al. (U.S Publication No. 2018/0304920) discloses an automotive steering override control system with iterative transition of controls. Heo (U.S Publication No. 2017/0203788) discloses an automotive steering override control system with reference times. Lee et. al. (U.S Patent No. 8,977,419 B2) discloses an automotive steering control override system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083.  The examiner can normally be reached on Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664